DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-18) and Species O (drawn to Fig. 25) in the reply filed on 07/04/2022 is acknowledged. The traversal is on the ground(s) that “in amended claim 19, the fingerprint identification sensor is not separate from the display substrate but included in the display substrate”. The Examiner has considered this traversal thoroughly and notes the following. 
In claim 19, a “display panel” must comprise a fingerprint identification sensor; however, a “display substrate” need not comprise a fingerprint identification sensor. 
Furthermore, the product of independent claim 1 can be made by another and materially different process, such as a process devoid of a base substrate and a display substrate. 
Moreover, the panel of independent claim 1 could be manufactured by another and materially different process, such as a process wherein a color film layer is formed NOT above a first light shield layer, a first light shield layer is later formed NOT above a base substrate, and the separately formed parts are subsequently assembled to become a non-separate parts of a display panel. 
For these reasons, Applicant’s traversal is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Applicant has alleged that claim 3 is readable on elected Species O, drawn to Fig. 25; however, it is noted by the Examiner that the features of claim 3 are neither shown in Fig. 25, nor discussed in the Specification as being usable in connection with Fig. 25. 
Claims 3-6, 11-15, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/04/2022.

Drawings
The drawings are objected to because: 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both “a first gate insulating layer 13” (see SPEC page 12) and “a second insulating layer 13” (see SPEC page 14). 
Heights of at least some letters and numbers fail to “measure at least .32 cm. (1/8 inch) in height” as required by 37 CFR 1.84(p)(3).
Lines and letters intermingle, contrary to the requirement of 37 CFR 1.84(p)(3) that “Numbers, letters, and reference characters … should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines.” See the word “Finger” in Fig. 1 and in Fig. 25, for example.
The drawings contain solid black shading, contrary to the prohibition in 37 CFR 1.84(m).
Drawing sheet numbering fails to comply with 37 CFR 1.84(t), which states “sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking” (emphasis added).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The SPEC recites “an embodiment” throughout. It is unclear which of these recitations refer to the same embodiment and which recitations refer to different embodiments. The Examiner suggests --a first embodiment--, --a second embodiment--, etc.
On page 25, the SPEC recites “a retaining walls”. This is incorrect grammar. The Examiner suggests --a retaining wall[[s]]-- or –[[a]] retaining walls--.
On page 25, the SPEC recites “fingerprint identification sensor 35”. This is inconsistent with the absence of 35 in Fig. 24.
On page 27, the SPEC recites “the second opening K2 forms the light transmission part”. This is inconsistent with the appearance of Fig. 25, wherein filter layer 44 is labeled as “LTP”, which stands for light transmission part, and wherein K2 is not labeled as “LTP”.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the base substrate” in lines 4-5. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 20190026527 A1) in view of Insyte Systems (WO 2017/214582 A1, hereinafter Insyte).
As recited in independent claim 1, He et al show a display panel (see Fig. 24; see also Fig. 26B), comprising a fingerprint identification sensor (see “Fig. 24 shows an example of an optical fingerprint sensor module under a LCD display structure that incorporates an optical sensor array and an integrated collimator array for each optical sensor pixel in capturing fingerprint information” [0184], wherein details of such an integrated collimator array appear in Fig. 26B), a first light shield layer (see lowermost patterned layer containing sub optical collimators in Fig. 26B, for example) disposed above (see Fig. 24 for the relative positioning of a collimator above an optical sensor array) the fingerprint identification sensor (including optical detector in Fig. 24), and an LCD display disposed above (see Fig. 24 for the relative positioning of an LCD display above a metal layer which functions as a light shield) a light shield layer (see metal light shield in Fig. 24); the first light shield layer (see lowermost patterned layer containing sub optical collimators in Fig. 26B, for example) comprises a first opening (insofar as any white opening in said first light shield layer may be arbitrarily named first) and a light shield part (see black parts of the first light shield layer in Fig. 26B), wherein a light transmission part (see white part of an uppermost patterned layer containing sub optical collimators in Fig. 26B, for example) and the first opening (see white part of a lowermost patterned layer containing sub optical collimators in Fig. 26B, for example) are configured to allow fingerprint reflected light (see “Returned Light” descending from “Finger” in Fig. 24, for example) to transmit and reach the fingerprint identification sensor (including Optical Detector in Fig. 24), and the light shield part (see Metal with collimator holes in Fig. 24, details of which are shown in Fig. 26B as multiple patterned layers containing sub optical collimators) is configured (see configuration in Fig. 26B) to block out stray light (insofar as stray light is not collimated).
As recited in independent claim 1, He et al are silent regarding whether said LCD display disposed above a metal light shield layer includes a color film layer disposed above the first light shield layer of the fingerprint detector, wherein the color film layer comprises color filters with different colors and a light transmission part disposed between the color filters with different colors.
As recited in independent claim 1, Insyte teaches that an LCD display comprises color filters disposed above a fingerprint detector (“the various color pixels may be formed by a liquid crystal display (LCD). A typical LCD uses a white light backlight having a broad range of wavelengths. Color filters, such as red, green, blue, and IR filters, form sub-pixels and are positioned behind a controllable liquid crystal layer. The liquid crystal layer effectively has a light shutter for each sub-pixel location. By controlling the light shutters, the different colors in each pixel are controlled. The photodiodes 14 may then be formed in a transparent laminated layer over the top of the LCD layer or below the LCD layer”, see page 9, lines 4-11), wherein the color film layer comprises color filters with different colors (“Color filters, such as red, green, blue”, see page 9, line 6, for example) and a light transmission part (IR filter 162 transmits light, see Fig. 23). As recited in independent claim 1, Insyte further teaches that a light transmission part (necessarily present where photodiode 14 is located, see location of D in Fig. 1, for example) is disposed between (see location of D between B and G in Fig. 1, for example) the color filters (including R, G, and B) with different colors (green is different from blue, for example).
Moreover, the Examiner finds that color filters were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to include color filters in the LCD display of He et al as taught by Insyte. The rationale is as follows: one of ordinary skill in the art would have had reason to display information in vibrant color, rather than in dull monochrome, as taught by Insyte (“Color filters, such as red, green, blue”, see page 9, line 6), so as to achieve a display more exciting to the user. 
Furthermore, there is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Moreover, the Examiner finds that the recited positions of known parts were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited positions of the known parts of He et al and Insyte as suggested by Insyte. The rationale is as follows: one of ordinary skill in the art would have had reason to arrive at the recited positions of the known parts in order to reduce the size of the device so as to succumb to longstanding market pressure toward miniaturization, high density, and portability as was well known in the fingerprint sensing display art. 
As recited in claim 18, He et al show a display apparatus (insofar as a display apparatus is necessarily present in “electronic devices including portable or mobile computing devices, such as laptops, tablets, smartphones, and gaming systems” [0005]) comprising the display panel (see LCD Display in Fig. 24, for example).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-10, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2: The two closest prior art references (He et al (US 20190026527 A1), Insyte Systems (WO 2017/214582 A1, hereinafter Insyte)) neither show nor suggest that a second opening pin-hole images a fingerprint in contact with the display panel onto the fingerprint identification sensor. 
Regarding claim 7 and its dependent claims: The two closest prior art references (He et al (US 20190026527 A1), Insyte Systems (WO 2017/214582 A1, hereinafter Insyte)) neither show nor suggest a drive structure layer, a first planarization layer, a first electrode and a pixel define layer, wherein the drive structure layer is disposed on the base substrate, and the drive structure layer in each sub-pixel comprises a first thin film transistor; the first planarization layer is disposed on the drive structure layer; the first electrode is disposed on the first planarization layer and connected to the first thin film transistor in the drive structure layer through a via hole provided on the first planarization layer; and the pixel define layer is disposed on the first planarization layer and comprises a plurality of pixel openings and retaining walls
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
He et al (US Pat. No. 10216975 B1) show “Red/IR Cut-off filters” for “Environmental light elimination” (see Fig. 20, for example).
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
07/28/2022